INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (the “Agreement”), dated as of
October 18, 2006, is made by RONCO MARKETING CORPORATION, a Delaware corporation
(“Grantor”), in favor of LAURUS MASTER FUND, LTD. (“Laurus”).
 
WHEREAS, pursuant to that certain Security and Purchase Agreement dated as of
the date hereof by and between Grantor, certain other Companies (as defined in
the Security and Purchase Agreement) party thereto and Laurus (as from time to
time amended, restated, supplemented or otherwise modified, the “Security
Agreement”), Laurus has agreed to provide financial accommodations to the
Companies;
 
WHEREAS, Laurus is willing to enter into the Security Agreement, but only upon
the condition, among others, that Grantor shall have executed and delivered to
Laurus this Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows:
 
Section 1.  DEFINED TERMS.
 
(a)    When used herein the following terms shall have the following meanings:
 
“Copyrights” means all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office, and the right to obtain all renewals of any of the foregoing.
 
“Copyright Licenses” means all written agreements naming any Grantor as licensor
or licensee, granting any right under any Copyright, including the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
 
“General Intangibles” shall have the meaning provided thereto in Section 9-102
of the UCC, as amended, restated or otherwise modified from time to time.
 
“Obligations” shall have the meaning provided thereto in the Security Agreement.
 
“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, and all reissues and extensions of such
letters patent, (b) all applications for letters patent of the United States or
any other country and all divisions, continuations and continuations-in-part
thereof, and (c) all rights to obtain any reissues or extensions of the
foregoing.
 
 
 

--------------------------------------------------------------------------------

 
“Patent Licenses” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, business
names, fictitious business names, trade styles, services marks, logos and other
source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or political subdivision
thereof, or otherwise, and all common-law rights thereto, and (b) the right to
obtain all renewals thereof.
 
“Trademark Licenses” means, collectively, each agreement, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark.
 
“UCC” shall mean the Uniform Commercial Code as adopted in Delaware.
 
“USPTO” shall mean the United States Patent and Trademark Office.
 
(b)    All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Security Agreement.
 
Section 2.  GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL. To
secure the complete and timely payment of all the Obligations of the Grantor now
or hereafter existing from time to time, Grantor hereby grants to Laurus
a security interest in all of Grantor’s right, title and interest in, to and
under the following, whether presently existing or hereafter created or acquired
(collectively, the “IP Collateral”):
 
(a)   all of its Patents and Patent Licenses to which it is a party including
but not limited to those referred to on Schedule I hereto;
 
(b)   all of its Trademarks and Trademark Licenses to which it is a party
including but not limited to those referred to on Schedule II hereto;
 
(c)   all of its Copyrights and Copyright Licenses to which it is a party
including but not limited to those referred to on Schedule III hereto;
 
(d)   all reissues, continuations or extensions of the foregoing;
 
(e)   all goodwill of Grantor’s business connected with the use of, and
symbolized by, each Patent, each Patent License, each Trademark, each Trademark
License, each Copyright and each Copyright License; and
 
(f)   all products and proceeds of the foregoing, including, without limitation,
any claim by Grantor against third parties for past, present or future (i)
infringement or dilution of any Patent or Patent licensed under any Patent
License, (ii) injury to the goodwill associated with any Patent or any Patent
licensed under any Patent License, (iii) infringement or dilution of any
Trademark or Trademark licensed under any Trademark License, (iv) injury to the
goodwill associated with any Trademark or any Trademark licensed under any
Trademark License, (v) infringement or dilution of any Copyright or Copyright
licensed under any Copyright License, and (vi) injury to the goodwill associated
with any Copyright or any Copyright licensed under any Copyright License.
 
 
 

--------------------------------------------------------------------------------

 
Notwithstanding any reference to the United States and the IP Collateral in the
United States, it is expressly understood that this Agreement and the Security
Agreement executed between the Grantor and Laurus apply to and incorporate any
and all Intellectual Property (as defined in Annex A of the Security Agreement)
to which Grantor is a party in any and all countries.
 
Section 3.  REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that
Grantor does not own any Patent, Trademark or Copyright registered with the
USPTO or United States Copyright Office except as set forth in Schedule I,
Schedule II and Schedule III, respectively, hereto.  Grantor’s Patents,
Trademarks and Copyrights listed on Schedules I, II and III, are valid and
enforceable, are solely owned by Grantor and there is no claim that the use of
any of them violates the rights of any third person. This Agreement is effective
to create a valid and continuing lien on and perfected security interest in
favor of Laurus in all of Grantor’s Patents, Trademarks and Copyrights listed on
Schedules I, II and III and such perfected security interests are enforceable as
such as against any and all creditors of, and purchasers from, Grantor. Upon
filing of this Agreement with the USPTO and the United States Copyright Office,
and the filing of appropriate financing statements, all action necessary or
desirable to protect and perfect Laurus’ lien on each of Grantor’s Patents,
Trademarks and Copyrights listed on Schedules I, II and III shall have been duly
taken.
 
Section 4.  COVENANTS. Grantor covenants and agrees with Laurus that from and
after the date of this Agreement:
 
(a) Grantor shall promptly notify Laurus if it knows or has reason to know that
any application or registration relating to any Patent, Trademark or Copyright
listed on Schedule I, II or III may become abandoned or dedicated, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the USPTO, the United States
Copyright Office or any court) regarding Grantor’s ownership of any Patent,
Trademark or Copyright  listed on Schedule I, II or III, its right to register
the same, or to keep and maintain the same.
 
(b) In no event shall Grantor, either directly or through any agent, employee,
licensee or designee, file an application for the registration of any Patent,
Trademark or Copyright with the USPTO, the United States Copyright Office or any
similar office or agency without giving Laurus prior written notice thereof,
and, upon request of Laurus, Grantor shall execute and deliver a supplement
hereto (in form and substance satisfactory to Laurus) to evidence Laurus’ lien
on such Patent, Trademark or Copyright, and the General Intangibles of Grantor
relating thereto or represented thereby.
 
 
 

--------------------------------------------------------------------------------

 
(c) Grantor shall take all actions necessary or reasonably requested by Laurus
to maintain and pursue each application, to obtain the relevant registration and
to maintain the registration of each of the Patents or Trademarks listed on
Schedule I or II, including the filing of applications for renewal, affidavits
of use, affidavits of noncontestability and opposition and interference and
cancellation proceedings.
 
(d) In the event that any of the IP Collateral is infringed upon, or
misappropriated or diluted by a third party, Grantor shall notify Laurus
promptly after Grantor learns thereof. Grantor shall, unless it shall reasonably
determine that such IP Collateral is not material to the conduct of its business
or operations, promptly sue for infringement, misappropriation or dilution, and
if Grantor determines that it is cost effective, seek to recover any and all
damages for such infringement, misappropriation or dilution, and take such other
actions as Laurus, in its reasonable discretion, shall deem appropriate under
the circumstances to protect such IP Collateral.
 
Section 5.  SECURITY AGREEMENT. The security interests granted pursuant to this
Agreement are granted in conjunction with the security interests granted to
Laurus by Grantor pursuant to the Security Agreement. Grantor hereby
acknowledges and affirms that the rights and remedies of Laurus with respect to
the security interest in the IP Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
 
Section 6.  REINSTATEMENT. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
for liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Grantor’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 7.  INDEMNIFICATION. (A) Grantor assumes all responsibility and
liability arising from its use of the Patents, Trademarks and/or Copyrights and
Grantor hereby indemnifies and holds Laurus harmless from and against any claim,
suit, loss, damage or expense (including reasonable attorneys’ fees) arising out
of Grantor’s operations of its business from the use of the Patents, Trademarks
and/or Copyright. (B) In any suit, proceeding or action permitted to be brought
by Laurus under the Security Agreement and brought by Laurus under any Patent
License, Trademark License or Copyright License for any sum owing thereunder, or
to enforce any provisions of such license, Grantor will indemnify and hold
Laurus harmless from and against all expense, loss or damage suffered by reason
of any defense, set off, counterclaim, recoupment or reduction or liability
whatsoever of the obligee thereunder, arising out of a breach by Grantor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such obligee or its successors
from Grantor, and all such obligations of Grantor shall be and remain
enforceable against and only against Grantor and shall not be enforceable
against Laurus.
 
Section 8.  NOTICES. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give and serve upon any other party any communication
with respect to this Agreement, each such notice, demand, request, consent,
approval, declaration or other communication shall be in writing and shall be
given in the manner, and deemed received, as provided for in the Security
Agreement.
 
Section 9.  TERMINATION OF THIS AGREEMENT. Subject to Section 6 hereof, this
Agreement shall terminate upon payment in full of all Obligations and
irrevocable termination of the Security Agreement.
 
 

 
 
[Signature Page to Follow]
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Grantor has caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 



 
RONCO MARKETING CORPORATION
 
By: /s/ Paul Kabashima                           
Name:  Paul Kabaashima                        
Title:    Interim President                        



 
ACCEPTED and
ACKNOWLEDGED by:
 
LAURUS MASTER FUND, LTD.
 
By: unintelligible                                          
Name: unintelligible                                     
Title: Director                                                
